Case: 19-1262   Document: 49     Page: 1   Filed: 04/09/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                       NIKE, INC.,
                        Appellant

                            v.

                      ADIDAS AG,
                        Appellee
                 ______________________

                       2019-1262
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2013-
 00067.
                  ______________________

                  Decided: April 9, 2020
                 ______________________

     MICHAEL JOSEPH HARRIS, Banner & Witcoff, Ltd., Chi-
 cago, IL, argued for appellant. Also represented by
 CHRISTOPHER J. RENK, KEVIN DAM.

     MITCHELL G. STOCKWELL, Kilpatrick Townsend &
 Stockton LLP, Atlanta, GA, argued for appellee. Also rep-
 resented by VAIBHAV P. KADABA, MICHAEL T. MORLOCK,
 TIFFANY L. WILLIAMS.
                 ______________________

     Before LOURIE, CHEN, and STOLL, Circuit Judges.
Case: 19-1262    Document: 49      Page: 2    Filed: 04/09/2020




 2                                     NIKE, INC. v. ADIDAS AG




 STOLL, Circuit Judge.
      This case requires this court to once again consider the
 notice provisions of the Administrative Procedure Act.
 Nike, Inc. appeals the Patent Trial and Appeal Board’s de-
 cision on remand denying its request to enter substitute
 claims 47–50 of U.S. Patent No. 7,347,011 on the ground
 that those claims are unpatentable under 35 U.S.C. § 103.
 Specifically, Nike asserts that the Board violated the notice
 provisions of the APA by finding that a limitation of sub-
 stitute claim 49 was well-known in the art based on a prior
 art reference that, while in the record, was never cited by
 adidas AG (“Adidas”) for disclosing that limitation. Nike
 also challenges the Board’s finding that Nike’s evidence of
 long-felt but unmet need was insufficient to establish the
 nonobviousness of substitute claims 47–50. We conclude
 that substantial evidence supports the Board’s finding that
 Nike failed to establish a long-felt need for substitute
 claims 47–50. Because no notice was provided for the
 Board’s theory of unpatentability for substitute claim 49,
 however, we vacate the Board’s decision as to substitute
 claim 49 and remand for the Board to determine whether
 that claim is unpatentable as obvious after providing the
 parties with an opportunity to respond.
                         BACKGROUND
     This inter partes review proceeding returns from a
 prior appeal in which we affirmed-in-part and vacated-in-
 part the Board’s decision denying Nike’s motion to amend,
 and remanded for the Board to address certain errors un-
 derlying its conclusion that Nike’s proposed substitute
 claims 47–50 were unpatentable for obviousness. See gen-
 erally Nike, Inc. v. Adidas AG, 812 F.3d 1326 (Fed. Cir.
 2016) (Nike I), overruled on other grounds by Aqua Prods.,
 Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017) (en banc).
 Nike now appeals the Board’s decision on remand, in which
 the Board once again denied Nike’s motion to enter substi-
 tute claims 47–50.
Case: 19-1262     Document: 49     Page: 3    Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                      3



                               I
      The ’011 patent discloses articles of footwear having a
 textile “upper,” which is made from a knitted textile using
 any number of warp knitting or weft knitting processes.
 ’011 patent col. 3 ll. 20–32. Weft knitting includes “flat
 knitting,” where the textile is knit as a sheet or flat piece
 of textile. Id. at col. 7 ll. 5–8.
      Substitute claims 47–50 generally relate to a unitary
 flat-knitted textile element. They recite:
     47. An article of footwear comprising
     an upper incorporating a flat knit textile element,
     the flat knit textile element
     (1) having flat knit edges free of surrounding tex-
     tile structure such that the flat knit edges are not
     surrounded by textile structure from which the tex-
     tile element must be removed, some of the flat knit
     edges joined together to form an ankle opening in
     the upper for receiving a foot, the ankle opening
     having an edge comprised of one of the flat knit
     edges; and
     (2) having a first area and a second area with a uni-
     tary construction, the first area being formed of a
     first stitch configuration, and the second area being
     formed of a second stitch configuration that is dif-
     ferent from the first stitch configuration to impart
     varying properties to the textile element; and
     a sole structure secured to the upper.
     48. The article of footwear recited in claim 47,
     wherein at least one of the first stitch configuration
     and the second stitch configuration forms an aper-
     ture in the flat knit textile element and the joined
     edges shape the flat knit textile element to form a
     lateral region, a medial region, an instep region
     and a heel region of the upper.
Case: 19-1262     Document: 49      Page: 4    Filed: 04/09/2020




 4                                       NIKE, INC. v. ADIDAS AG




     49. The article of footwear recited in claim 47,
     wherein at least one of the first stitch configuration
     and the second stitch configuration forms a plural-
     ity of apertures in the flat knit textile element, the
     apertures formed by omitting stitches in the flat
     knit textile element and positioned in the upper for
     receiving laces.
     50. The article of footwear recited in claim 47,
     wherein the flat knit textile element is one of an
     exterior layer, an intermediate layer, and an inte-
     rior layer of the upper, and the joined edges shape
     the flat knit textile element to form a lateral region,
     a medial region, an instep region and a heel region
     of the upper.
 Mot. to Amend at 1–2, Adidas AG v. Nike, Inc.,
 No. IPR2013-00067, 2013 WL 5592521 (P.T.A.B. Aug. 19,
 2013) (alterations omitted) (emphases added). Relevant to
 this appeal, substitute claim 49 recites a knit textile upper
 containing “apertures” that can be used to receive laces and
 that are “formed by omitting stitches” in the knit textile.
                               II
      In its petition, Adidas challenged the patentability of
 claims 1–46 of the ’011 patent. After the Board granted
 Adidas’s petition, Nike filed a motion to amend its patent
 pursuant to 35 U.S.C. § 316(d), requesting cancellation of
 claims 1–46 and entry of substitute claims 47–50. In par-
 ticular, Nike proposed to substitute claim 47 for original
 claim 16, substitute claims 48 and 49 for original claim 19,
 and substitute claim 50 for original claim 20. Adidas op-
 posed Nike’s motion, arguing that substitute claims 47–50
 are unpatentable under 35 U.S.C. § 103 in view of the com-
 bination of three prior art references: U.S. Patent
 No. 5,345,638 (Nishida); U.S. Patent No. 2,178,941
 (Schuessler I); and U.S. Patent No. 2,150,730 (Schuess-
 ler II). Adidas argued that Nishida disclosed substitute
Case: 19-1262     Document: 49     Page: 5    Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                     5



 claim 49’s limitation that the apertures are “formed by
 omitting stitches.”
      In its final written decision, the Board granted Nike’s
 request to cancel claims 1–46, but denied Nike’s request for
 entry of substitute claims 47–50 on the ground that Nike
 failed to establish the patentability of those claims over the
 combined teachings of Nishida, Schuessler I, and Schuess-
 ler II. See Adidas AG v. Nike, Inc., No. IPR2013-00067,
 2014 WL 1713368, at *20–21 (P.T.A.B. Apr. 28, 2014). Af-
 ter finding that Nike failed to show that it proposed a “rea-
 sonable number” of substitute claims for original claim 19,
 the Board “group[ed] claim 49 with claim 48, for patenta-
 bility purposes,” meaning that those claims would rise and
 fall together. Id. at *12. The Board did not address Nike’s
 long-felt need evidence or argument.
     On appeal, we determined that substantial evidence
 supported the Board’s finding that a person of ordinary
 skill in the art would have been motivated to combine
 Nishida, Schuessler I, and Schuessler II with a reasonable
 expectation of success in arriving at the unitary, flat-knit-
 ted textile upper recited in substitute claims 47–50. See
 Nike I, 812 F.3d at 1335–38. We also affirmed the Board’s
 conclusion that Nike, the patent owner, bore the burden of
 proving the patentability of substitute claims 47–50 by a
 preponderance of the evidence. Id. at 1332–34.
      We identified two errors in the Board’s decision, how-
 ever. First, the Board failed to determine how substitute
 claims 48 and 49 “should be treated per the standard set
 forth in” the Board’s then-informative decision Idle Free
 Systems, Inc. v. Bergstrom, No. IPR2012-00027, 2013 WL
5947697 (P.T.A.B. June 11, 2013). Nike I, 812 F.3d
 at 1342. Second, the Board failed to examine Nike’s long-
 felt need evidence. Id. at 1339–40.
     In light of these two errors, we remanded for the Board
 to determine how substitute claims 48 and 49 should be
 treated under Idle Free and, “if necessary, a full
Case: 19-1262     Document: 49     Page: 6    Filed: 04/09/2020




 6                                      NIKE, INC. v. ADIDAS AG




 consideration of the patentability of each.” Id. at 1342. We
 rejected Adidas’s argument that we could affirm the
 Board’s conclusion that substitute claim 49 was unpatent-
 able as obvious because the Board’s decision “lack[ed] crit-
 ical   fact-findings     needed     for   any    obviousness
 determination.” Id. at 1343–45. In doing so, we explained
 that “Nishida’s specification never specifically discusses
 the lacing holes of its upper; they are only shown in Fig-
 ure 3,” and that the Board neither “point[ed] to any disclo-
 sure in Nishida that explains the manner in which” the
 holes in Figure 3 were created, nor “address[ed] the pres-
 ence of the holes in either claim 49 or Nishida.” Id. at 1344.
 We then noted:
     It may well be that the Board intended to convey
     that claim 49 was obvious in light of Nishida be-
     cause skipping stitches to form apertures, even
     though not expressly disclosed in Nishida, was a
     well-known technique in the art and that under-
     standing perhaps would be a basis to conclude that
     one of skill in the art would utilize this technique
     to create holes for accepting shoe laces. But, the
     Board did not articulate these findings.
Id. at 1344–45 (footnote omitted) (emphasis added). We
 also remanded for the Board to examine Nike’s long-felt
 need evidence “and its impact, if any, on the Board’s anal-
 ysis under the first three” factual considerations set forth
 in Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966). Id.
 at 1340.
     On remand, neither party asked to submit additional
 briefing or new evidence to the Board. This court subse-
 quently issued its en banc decision in Aqua Products, over-
 ruling Nike I’s holding that the patent owner bears the
 burden of persuasion with respect to the patentability of
 substitute claims presented in a motion to amend. See
 Aqua Prods., 872 F.3d at 1296, 1324–25. The Board also
 de-designated Idle Free as “informative.” The parties
Case: 19-1262     Document: 49     Page: 7    Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                    7



 thereafter submitted briefs to the Board addressing the im-
 pact of Aqua Products on the remand proceedings. Adidas
 did not assert any new prior art references to demonstrate
 the unpatentability of substitute claim 49 or otherwise re-
 vise its invalidity arguments on remand.
     In its decision on remand, the Board concluded that
 Adidas proved by a preponderance of the evidence that sub-
 stitute claims 47–50 are unpatentable as obvious. Adidas
 AG v. Nike, Inc., No. IPR2013-00067, 2018 WL 4501969,
 at *2 (P.T.A.B. Sept. 18, 2018) (Remand Decision). The
 Board found that substitute claims 48 and 49 were proper
 substitutes for original claim 19 under Idle Free. Id. at *6.
      The Board next determined that “the entirety of the
 record demonstrates the unpatentability of substitute
 claim 49 by a preponderance of the evidence.” Id. at *7.
 The Board found that “Nishida does not disclose apertures
 ‘formed by omitting stitches,’ as recited in claim 49.” Id.
 But the Board found that “another prior art document of
 record in the proceeding,” a handbook by David J. Spen-
 cer, Knitting Technology: A Comprehensive Handbook and
 Practical Guide (3d ed. 2001) (Spencer), “demonstrates
 that skipping stitches to form apertures was a well-known
 technique.” Id. (citing Genzyme Therapeutic Prods. Ltd.
 v. Biomarin Pharm. Inc., 825 F.3d 1360, 1369 (Fed. Cir.
 2016)); see also id. at *8 n.11 (identifying Spencer). The
 Board concluded that “[b]ecause the omission of stitches
 was a well-known technique in the field of knitting for
 forming . . . apertures,” a skilled artisan “would have had
 reason to use such a known technique . . . to form the plu-
 rality of apertures taught by Nishida, as recited by substi-
 tute claim 49.” Id. at *8 (first citing Spencer 57–58; then
 citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421
 (2007); then citing J.A. 1248 ¶ 107).
     Finally, the Board considered Nike’s evidence and ar-
 gument that the invention of substitute claims 47–50
 solved the long-felt need to reduce material waste in the
Case: 19-1262     Document: 49      Page: 8    Filed: 04/09/2020




 8                                       NIKE, INC. v. ADIDAS AG




 manufacture of knit textile uppers, but determined that
 the prior art showed that the alleged need was already met
 by the date of the invention. Id. at *10–12.
     Nike appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                          DISCUSSION
     Obviousness is a question of law based on underlying
 facts. In re Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364,
 1373 (Fed. Cir. 2016) (citing In re Gartside, 203 F.3d 1305,
 1316 (Fed. Cir. 2000)). We review the Board’s legal conclu-
 sion of obviousness de novo, and underlying factual find-
 ings for substantial evidence. Id. (citing In re Cuozzo Speed
 Techs., LLC, 793 F.3d 1268, 1280 (Fed. Cir. 2015), aff’d,
 Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131 (2016)).
 These determinations of fact consist of: “(1) the ‘level of or-
 dinary skill in the pertinent art,’ (2) the ‘scope and content
 of the prior art,’ (3) the ‘differences between the prior art
 and the claims at issue,’ and (4) ‘secondary considerations’
 of non-obviousness such as ‘commercial success, long-felt
 but unsolved needs, failure of others, etc.’” Nike I, 812 F.3d
 at 1334–35 (quoting KSR, 550 U.S. at 406). Whether the
 Board improperly relied on new arguments is reviewed de
 novo. In re IPR Licensing, Inc., 942 F.3d 1363, 1369
 (Fed. Cir. 2019) (citing In re NuVasive, Inc., 841 F.3d 966,
 970 (Fed. Cir. 2016)).
                                I
     Nike asserts that the Board erred by relying on Spen-
 cer to find substitute claim 49’s requirement of forming ap-
 ertures “by omitting stitches” was a well-known technique.
 According to Nike, the Board violated the APA by failing to
 give notice that it would rely on Spencer to support its ob-
 viousness conclusion for substitute claim 49. We agree.
Case: 19-1262     Document: 49     Page: 9    Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                    9



                              A
      We addressed the universe of prior art that the Board
 should consider when reviewing a motion to amend in Aqua
 Products. There, we held that the Board may not “base its
 patentability determinations with respect to amended
 claims solely on the face of the motion to amend, without
 regard to the remainder of the IPR record.” 872 F.3d
 at 1325. Rather, the Board “must consider the entirety of
 the record before it when assessing the patentability of
 amended claims.” Id. at 1296 (emphasis added). We ex-
 pressly declined to address, however, whether the Board
 “may sua sponte raise patentability challenges to a pro-
 posed amended claim” because the “record d[id] not present
 this precise question.” Id. at 1325; see also id. at 1350 n.7
 (Taranto, J., dissenting) (“It is at present unclear to what
 extent the Board may sua sponte introduce evidence or ar-
 guments into the record—and rely on them after giving no-
 tice and opportunity to be heard—even in adjudicating the
 patentability of issued claims, much less in assessing pro-
 posed substitute claims.”).
     This case presents part of the question posed but left
 undecided in Aqua Products. We hold today that the Board
 may sua sponte identify a patentability issue for a proposed
 substitute claim based on the prior art of record. 1 If the
 Board sua sponte identifies a patentability issue for a pro-
 posed substitute claim, however, it must provide notice of
 the issue and an opportunity for the parties to respond be-
 fore issuing a final decision under 35 U.S.C. § 318(a).




     1    We do not decide today whether the Board may
 look outside of the IPR record in determining the patenta-
 bility of proposed substitute claims. This case does not pre-
 sent that precise question. Therefore, we reserve it for
 another day.
Case: 19-1262     Document: 49      Page: 10     Filed: 04/09/2020




 10                                      NIKE, INC. v. ADIDAS AG




      Because this case involves a motion to amend, we con-
 clude that the Board should not be constrained to argu-
 ments and theories raised by the petitioner in its petition
 or opposition to the motion to amend. That principle—an-
 nounced in SAS Institute, Inc. v. ComplementSoft, LLC,
 825 F.3d 1341 (Fed. Cir. 2016), Magnum Oil, and other
 cases—does not apply in the context of motions to amend
 where the patent owner has introduced new claims into the
 proceedings. Otherwise, were a petitioner not to oppose a
 motion to amend, the Patent Office would be left with no
 ability to examine the new claims. See Aqua Prods.,
872 F.3d at 1311 (“[W]here the challenger ceases to partic-
 ipate in the IPR and the Board proceeds to final judgment,
 it is the Board that must justify any finding of unpatenta-
 bility by reference to the evidence of record in the IPR.”
 (discussing Cuozzo, 136 S. Ct. at 2144)). It makes little
 sense to limit the Board, in its role within the agency re-
 sponsible for issuing patents, to the petitioner’s arguments
 in this context. Rather, based on consideration of the en-
 tire record, the Board must determine whether the patent
 owner’s newly-presented, narrower claims are “supported
 by the patent’s written description” and “unpatentable in
 the face of the prior art cited in the IPR.” Id. at 1314 (citing
 35 U.S.C. § 316(d)(3)).
     Here, Spencer was undisputedly part of the record in
 this IPR proceeding. As the Board correctly observed,
 Adidas included Spencer as an attachment to its petition
 and both parties’ experts relied on Spencer’s teachings in
 their declarations.   See Remand Decision, 2018 WL
4501969, at *8 n.11.
      Although the Board was permitted to raise a patenta-
 bility theory based on Spencer, the notice provisions of the
 APA and our case law require that the Board provide notice
 of its intent to rely on Spencer and an opportunity for the
 parties to respond before issuing a final decision relying on
 Spencer. Under the APA, “[p]ersons entitled to notice of an
 agency hearing shall be timely informed of . . . the matters
Case: 19-1262     Document: 49     Page: 11     Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                     11



 of fact and law asserted,” 5 U.S.C. § 554(b)(3), and the
 agency “shall give all interested parties opportunity for . . .
 the submission and consideration of facts [and] argu-
 ments,” id. § 554(c)(1). In interpreting the APA’s notice
 provisions in the context of IPR proceedings, we have cau-
 tioned that “an agency may not change theories in mid-
 stream without giving respondents reasonable notice of the
 change and the opportunity to present argument under the
 new theory.” SAS, 825 F.3d at 1351 (citation and quotation
 marks omitted), rev’d on other grounds, 138 S. Ct. 1348
 (2018); see also Genzyme, 825 F.3d at 1366 (“The Patent
 and Trademark Office must provide the patent owner with
 timely notice of ‘the matters of fact and law asserted,’ and
 an opportunity to submit facts and argument.” (first quot-
 ing 5 U.S.C. §§ 554(b)–(c), 557(c); then quoting Dell Inc.
 v. Acceleron, LLC, 818 F.3d 1293, 1301 (Fed. Cir. 2016))).
     Our decisions have also set forth notice requirements
 relating to the parties’ arguments. For instance, the Board
 “must base its decision on arguments that were advanced
 by a party, and to which the opposing party was given a
 chance to respond.” Magnum Oil, 829 F.3d at 1381 (citing
 SAS, 825 F.3d at 1351). In Magnum Oil, we reversed the
 Board’s decision holding all challenged claims unpatenta-
 ble for obviousness. Id. The Board had concluded that the
 challenged claims would have been obvious in view of a
 prior art combination that was different from the combina-
 tion asserted in the IPR petition. Id. at 1377. Since the
 petitioner provided only conclusory arguments as to a mo-
 tivation to combine the references underlying the Board’s
 obviousness conclusion, we determined that the Board did
 not have sufficient evidence on which to base its conclusion.
Id. at 1380. We rejected the argument that “the Board is
 free to adopt arguments on behalf of petitioners that could
 have been, but were not, raised by the petitioner during an
 IPR.” Id. at 1381.
     Similarly, in SAS, we concluded that the Board erred
 by changing its construction of a disputed claim term in its
Case: 19-1262    Document: 49     Page: 12    Filed: 04/09/2020




 12                                    NIKE, INC. v. ADIDAS AG




 final written decision without affording the parties an op-
 portunity to respond. 825 F.3d at 1350–52. We noted that
 it was “difficult to imagine either party anticipating that
 already-interpreted terms were actually moving targets,
 and it [wa]s thus unreasonable to expect that they would
 have briefed or argued, in the alternative, hypothetical con-
 structions not asserted by their opponent.” Id. at 1351. We
 vacated the Board’s patentability determination of the dis-
 puted claim and remanded so that the parties could ad-
 dress the Board’s new construction. Id. at 1352.
      More recently, in IPR Licensing, we held that the
 Board violated the APA notice requirements by relying on
 a prior art reference that was not asserted in the only in-
 stituted ground. 942 F.3d at 1368–70. Neither the petition
 nor the patent owner’s response mentioned the reference
 in discussing the only instituted ground, yet the Board
 cited the reference “several times on remand when analyz-
 ing why [the challenged claim] was unpatentable.” Id.
 at 1369. In reversing the Board’s decision, we explained
 that permitting the Board to “rely on evidence relating
 solely to grounds on which it never instituted” would “allow
 the Board’s final written decision to rest on arguments that
 a patent owner has no ability to rebut or anticipate.” Id.
 (citing Magnum Oil, 829 F.3d at 1381).
     While none of Magnum Oil, SAS, or IPR Licensing was
 decided in the context of a motion to amend, we see no rea-
 son why their holdings and principles regarding fair notice
 and an opportunity to respond would not apply to all as-
 pects of an IPR proceeding. We therefore adopt these hold-
 ings and principles to apply in the context of a motion to
 amend. Accordingly, we hold that it is appropriate for the
 Board to sua sponte raise unpatentability grounds based
 on the IPR record and not be limited to the unpatentability
 grounds asserted by the petitioner in its petition or opposi-
 tion to the motion to amend, provided that the Board gives
 the parties notice and an opportunity to respond.
Case: 19-1262     Document: 49     Page: 13    Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                    13



                               B
     With these principles in mind, we conclude that the
 Board violated the APA’s requirements of notice and an op-
 portunity to respond when it relied on Spencer to find that
 the formation of apertures by skipping stitches was a well-
 known technique in the art.
      Throughout the IPR proceeding, Adidas never argued
 that skipping stitches to form apertures was a well-known
 technique, let alone that Spencer taught this claim limita-
 tion. Although it is undisputed that Spencer is part of the
 IPR record, Adidas did not rely on Spencer in its asserted
 ground for unpatentability of substitute claim 49 in either
 its opposition to Nike’s motion to amend or its briefing on
 remand. And although the parties’ experts and Nike’s
 counsel cited certain disclosures in Spencer for other rea-
 sons, those disclosures were entirely different from the dis-
 closures on which the Board relied in finding that the
 formation of apertures by skipping stitches was well-
 known. Compare Remand Decision, 2018 WL 4501969,
 at *8–9 (citing Spencer 57–58, 91–92, 95), with J.A. 156–57
 ¶ 7; J.A. 176 ¶ 39; J.A. 182 ¶ 56; J.A. 1218–19 ¶ 51;
 J.A. 1246–47 ¶ 105; J.A. 1609. By including this new the-
 ory for the first time in its decision on remand, the Board
 denied Nike notice of the issues that the Board would con-
 sider and an opportunity to address the factual and legal
 arguments on which the Board’s patentability determina-
 tion would rest. See 35 U.S.C. § 554(b)–(c).
     Contrary to the Board’s suggestion, our decision in
 Genzyme does not suggest a different outcome. In that
 case, we held that the Board did not violate the APA even
 though its final written decisions cited two references “that
 were not specifically included in the combinations of prior
 art on which the Board instituted review.” 825 F.3d
 at 1366. The Board had relied on the prior art to show the
 state of the art at the time of the invention; it did not rely
 on the prior art to disclose a particular claim limitation for
Case: 19-1262    Document: 49      Page: 14     Filed: 04/09/2020




 14                                      NIKE, INC. v. ADIDAS AG




 purposes of anticipation or obviousness. Id. at 1365–66.
 We explained that the “introduction of new evidence in the
 course of the trial is to be expected in inter partes review
 trial proceedings,” and that the Board at the institution
 phase “cannot predict all the legal or factual questions that
 the parties may raise during the litigation.” Id. at 1366–
 67. With these considerations in mind, we concluded that
 the “Board may consider a prior art reference to show the
 state of the art at the time of the invention, regardless of
 whether that reference was cited in the Board’s institution
 decision.” Id. at 1369. But that does not relieve the Board
 of its notice obligations.
     Indeed, in Genzyme we emphasized that the “critical
 question for compliance with the APA and due process” was
 whether the patent owner received “adequate notice of the
 issues that would be considered, and ultimately resolved,
 at the hearing.” Id. at 1367 (citation omitted). Both parties
 in Genzyme “address[ed] the relevance of the [two] refer-
 ences” to the state of the art in their briefing and, thus, the
 patent owner “had ample notice that the references were in
 play as potentially relevant evidence and that the Board
 might well address the parties’ arguments regarding those
 references in its final written decisions.” Id. The patent
 owner had—and took advantage of—an opportunity to re-
 spond to the disputed references.
     Here, by contrast, Nike had no notice that the Board
 might rely on Spencer to teach the limitations of substitute
 claim 49. Nor did it have notice of the specific portions of
 Spencer that the Board might rely on in its decision. The
 parties did not discuss or debate the relevant portions of
 Spencer during the IPR proceeding. The facts of Genzyme
 are further distinguishable on the ground that unlike
 Spencer, the two disputed references in Genzyme “were not
 among the prior art references that the Board relied upon
 to establish any claim limitations.” Id. at 1369. Thus, the
 Board’s decision here rests exclusively on an argument that
 the Board itself raised, addressed, and decided in its
Case: 19-1262     Document: 49     Page: 15   Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                  15



 decision on remand, thereby depriving Nike of “notice or an
 opportunity to be heard at a meaningful point in the pro-
 ceedings.” Id. at 1367.
     As discussed above, the Board may rely on prior art of
 record in considering the patentability of amended
 claims. But in doing so, it must give the parties notice and
 an opportunity to respond. For example, prior to issuing
 its decision on remand, the Board in this case could have
 informed the parties that it intended to rely on Spencer for
 disclosing the disputed limitation of substitute claim 49,
 and requested supplemental briefing from the parties re-
 garding its proposed ground for unpatentability. Alterna-
 tively, had the Board held an oral hearing on remand, it
 could have requested that the parties be prepared to dis-
 cuss Spencer in connection with substitute claim 49 at the
 hearing. Either of these actions would satisfy the APA’s
 notice requirements, but neither occurred in this case.
     Accordingly, we vacate the Board’s decision as to sub-
 stitute claim 49 and remand for the Board to determine
 whether substitute claim 49 is unpatentable as obvious af-
 ter providing the parties with an opportunity to respond.
                              II
     Nike also challenges the Board’s determination that its
 evidence of long-felt need was insufficient to establish the
 nonobviousness of substitute claims 47–50. After review-
 ing the record, we conclude that substantial evidence sup-
 ports the Board’s finding that Nike failed to establish a
 long-felt need.
     In addressing the issue of motivation to combine the
 prior art references, we previously noted in Nike I that
 “there is no question that skilled artisans knew of the de-
 sire to reduce waste when producing wearable, knitted
 shoe uppers because that problem is expressly recognized
 in Nishida.” 812 F.3d at 1338. We agreed with the Board
 that Nishida, Schuessler I, and Schuessler II “‘serve the
Case: 19-1262     Document: 49     Page: 16    Filed: 04/09/2020




 16                                     NIKE, INC. v. ADIDAS AG




 same purpose’ of efficiently creating knitted articles.” Id.
 at 1337 (citation omitted). We also explained that
      a skilled artisan interested in Nishida’s preference
      to minimize waste in the production process would
      have logically consulted the well-known practice of
      flat-knitting, which eliminates the cutting process
      altogether. In other words, a person of skill in the
      art would have been motivated to address the prob-
      lem identified in Nishida by applying the teachings
      of the Schuessler References to arrive at the inven-
      tion in Nike’s proposed substitute claims.
Id. (emphasis added). Thus, this court has already deter-
 mined that a skilled artisan would have adopted the flat-
 knitting techniques taught in the Schuessler references for
 the production of knitted shoe uppers in order to minimize
 waste.
      Substantial evidence supports the Board’s finding that
 other methods of minimizing waste—a problem undisput-
 edly recognized by Nishida—had existed before the date of
 the invention. The Board found that Nishida “clearly
 teaches the benefits of reducing material waste, making
 the cutting waste a ‘simple, lightweight and inexpensive
 material.’” Remand Decision, 2018 WL 4501969, at *10
 (quoting Nishida col. 2 ll. 20–22). The Board noted that
 Nike’s arguments and evidence on long-felt need focused
 solely on Nishida and its response to the problem in the art
 of making cutting waste less expensive, but ignored the
 teachings of other asserted prior art references. In partic-
 ular, the Board cited Schuessler I’s disclosure of a method
 of producing a knitted helmet on a flat knitting machine
 “in accordance with the disclosure in [Schuessler II].” Id.
 at *11 (quoting J.A. 997); see also Schuessler I col. 1 l. 48–
 col. 2 l. 2. The helmets of Schuessler I are “completed from
 the swatches as knitted without requiring cutting, and re-
 quiring the joining of only a few edges.” Schuessler I col. 1
 ll. 22–27 (emphasis added). Thus, the Board found that
Case: 19-1262     Document: 49    Page: 17    Filed: 04/09/2020




 NIKE, INC. v. ADIDAS AG                                  17



 “any alleged, long-felt need was met by the teachings of at
 least Schuessler I, namely, knitting textile elements ‘with-
 out requiring cutting.’” Remand Decision, 2018 WL
4501969, at *12. This finding is supported by substantial
 evidence in the record.
     Accordingly, we affirm the Board’s determination that
 Nike’s arguments and evidence failed to demonstrate a
 long-felt but unmet need for substitute claims 47–50.
                           CONCLUSION
     For the foregoing reasons, we vacate the Board’s deter-
 mination that substitute claim 49 is unpatentable for obvi-
 ousness and remand for further proceedings. We affirm
 the Board’s decision in all other respects.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                             COSTS
     No costs.